Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under PCT Article 8. The copy has been filed in parent Application No. PCT/JP2016/067663, filed on 06/14/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paz (US7383140).
	In regards to Claim 1, Paz teaches “an electrical characteristic acquisition apparatus (data acquisition system, test and measurement application – Column 6, Lines 30-50) for acquiring an electrical characteristic (measured impedance – Column 8, Lines 45-55) of a target object (electronic component - Column 8, Lines 45-55) by supplying an alternating current signal to the target object (measuring device and signal generator device operable to measure an electronic component – Column 6, Lines 40-50; periodic signal of fundamental frequencies as generated signal that is applied to electronic component – Column 8, Lines 20-40), the electrical characteristic acquisition apparatus comprising: an operation input section configured to input information which represents at least one of a magnitude and a frequency of the alternating current signal supplied to the target object (source signals of different frequencies, tones; tones have highest magnitude – Column 2, Lines 65-67 and Column 3 Lines 1-10), the information being input by an operator's operation (instrumentation control system with input devices – Column 6, Lines 20-30).”

	In regards to Claim 5, Paz discloses the claimed invention as discussed above and Paz further teaches “the target object comprises a coil (electronic component such as inductor – Column 7, Lines 38-45), and wherein the electrical characteristic acquisition apparatus acquires an impedance of the target object (measured impedance – Column 8, Lines 45-55) as the electrical characteristic of the target object.”

Claim 6, Paz discloses the claimed invention as discussed above and Paz further teaches “a display configured to display the input information inputted via the operation input section (instrumentation control system with display screen – Column 6, Lines 20-30).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Makino (US20170173637).
In regards to Claim 2, Paz discloses the claimed invention as discussed above and Paz further teaches “an alternating current signal generation device configured to generate the alternating current signal supplied to the target object (measuring device and signal generator device operable to measure an electronic component – Column 6, Lines 40-50); and based on the input information input via the operation input section (instrumentation control system with input devices – Column 6, Lines 20-30), wherein an electrical characteristic of the target object (measured impedance – Column 8, Lines 45-55) is acquired by supplying the alternating current signal (measuring device and signal generator device operable to measure an electronic component – Column 6, Lines 40-50) controlled by the alternating current control section to the target object.”
Paz does not teach “an alternating current signal control section configured to control the alternating current generation device, so as to control the alternating current signal supplied to the target object.”
 Makino teaches “an alternating current signal control section configured to control the alternating current generation device, so as to control the alternating current signal supplied to the target object (frequency adjuster outputs a control signal to the AC power supply – [0078]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz in view of Makino to incorporate a frequency adjuster control to the alternating current generator. Doing so would improve the impedance measurement of an inspection apparatus.

	In regards to Claim 3, Paz discloses the claimed invention as discussed above and Paz further teaches “the input information includes input frequency information which represents the frequency of the alternating current signal (source signals of different frequencies, tones; tones have highest magnitude – Column 2, Lines 65-67 and Column 3 Lines 1-10; instrumentation control system with input devices – Column 6, Lines 20-30).”
	Paz does not teach “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal, and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section 
	Makino teaches “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal (frequency adjuster – [0078]), and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section configured to control the frequency adjuster to cause a frequency of the alternating current signal to approach the frequency represented by the input frequency information (“control signal is outputted to the AC power supply to reach a frequency f2 which is higher than frequency f1 by a predetermined value” – [0078]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz to incorporate Makino’s teaching of frequency adjuster control to control the input frequency to the output by a predetermined value. Doing so would improve the response sensitivity of the impedance measurement of an inspection apparatus.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Makino and Sobolewski (US7782043).
	In regards to Claim 4, Paz in view of Makino discloses the claimed invention as discussed above and Paz further teaches “wherein the input information includes input current information which represents a magnitude of the current of the alternating current as the magnitude of the alternating current signal (source signals of different tones; tones have highest magnitude – Column 2, Lines 65-67 and Column 3 Lines 1-10; instrumentation control system with input devices – Column 6, Lines 20-30).”
	Paz in view of Makino does not teach “the alternating current signal generation device includes a bias current adjuster configured to change a bias current of the alternating current of the alternating current signal, and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current to approach the magnitude of the bias current information represented by the input bias current information.”
	Sobolewski teaches “the alternating current signal generation device includes a bias current adjuster configured to change a bias current of the alternating current of the alternating current signal (variable bandwidth bias loop that connects to the device under test – Column 2, Lines 1-5), and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current (measurement system with bias section, measurement section, and controller – Column 1, Lines 45-49) to approach the magnitude of the bias current information represented by the input bias current information (selecting bandwidth for bias loop to get desired bias – Column 2, Lines 13-23).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paz in view of Makino to incorporate Sobolewski’s teaching of a variable bandwidth bias loop. Doing so would improve the measuring of impedance of a device under test by reducing losses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US20160150687) in view of Paz.
	In regards to Claim 7, 	Shibata teaches “the electrical characteristic acquisition apparatus (characteristic measuring unit – [0046]) being provided on a mounting machine for picking up a component (mounting machine, mounting head, suction nozzle – [0046]) supplied by a component supply device to mount the component on a circuit board (supply unit, disposing component on pcb – [0036]), the electrical characteristic acquisition apparatus comprising: a holding table configured to hold the component (component holding unit – [0042]); a holding table moving device including a pair of measurement parts configured to move towards and away from each other and hold the component (components are sucked by suction nozzle, moved and placed on terminals of characteristic measuring unit – [0057]; component can be held by unit that grasps/hold component with claws – [0042]); a holding table moving device configured to move the holding table (head moving section – [0042]); and a holding table movement control device configured to control the holding table moving device to shift a clamping state (mounting machine controller connected to the pick and place processing unit, supply unit – [0037]), where the pair of measurement parts clamps the component held on the holding table, to a measuring state (characteristic measuring unit is provided within the movement range of the mounting head – [0046]), where the holding table is moved with a set value or more away from the component, to enable an electrical characteristic of the target object to be measured (components are moved and placed on terminals of characteristic measuring unit – [0057]; mounting head moves in x and y directions – [0042]; While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”
	Shibata does not teach the claimed invention as disclosed in Claim 1 nor does it teach “wherein in the measuring state, the alternating current signal is supplied to the component which is the target object to acquire an electrical characteristic of the component.”
	Paz discloses the claimed invention as discussed above in Claim 1 and Paz further teaches “wherein in the measuring state, the alternating current signal is supplied to the component which is the target object (measuring device and signal generator device operable to measure an electronic component – Column 6, Lines 40-50) to acquire an electrical characteristic of the component (measured impedance – Column 8, Lines 45-55).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata in view of Paz to incorporate the impedance measuring device into a component mounting machine. Doing so would improve the component mounting machine’s ability to measure the properties such as impedance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863